MR. CHIEF JUSTICE BRANTLY
delivered the opinion of the court.
On January 24, 1919, there was filed in this court by the attorney general a complaint, properly verified, charging J. W. Callicotte, an attorney and counselor at law of the courts of Montana, [1] with conduct justifying his disbarment from the practice of law, as follows: “That on or about the twenty-fourth day of August, 1918,. and for some time prior thereto, and continuously thereafter, up to the twenty-fourth day of September, 1918, at the town of Bowdoin, in Phillips county, the said J. W. Callicotte, being then and there a member of the bar of this court, maintained a common nuisance in violation of the laws of the state of Montana, in that the said J. W. Callicotte then and there conducted a place where intoxicating liquors were sold, bartered, and given away in violation of law, and where persons were permitted to resort for the purpose of drinking intoxicating liquors as a beverage in violation of law.”
It is further alleged that in an action before Isaac N. Rader, justice of the peace of Malta township, Phillips county, charging Callicotte with maintaining the nuisance, Callicotte pleaded guilty and was punished by being sentenced to pay a fine.
Though served with summons and a copy of the complaint on May 29, 1919, Mr. Callicotte has never made an appearance in this court nor made any answer denying the charge. He therefore stands in default for failure to answer.
At the time the complaint was filed the attorney general submitted the record of Callicotte’s conviction as above set forth. This is sufficient to establish the charge against him. Therefore, without comment further than to say that an attorney who is so far unmindful of the obligations of his oath as to be guilty of such conduct is unfit to be a member of the bar, it is ordered and *299adjudged that the said J. W. Callicotte be removed from his office us attorney and counselor at law, and that his name be stricken from the rolls.
Associate Justices Holloway, Hurly and Matthews concur.
Mr. Justice Cooper, being absent, takes no part in the foregoing decision.